DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species I, FIGs. 1-6B, and claims 1-10 in the reply filed on 02/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/28/2017 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings received on 08/21/2017 are acceptable.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jitaru (U.S. Patent No. 5,990,776).
With respect to claim 1, Jitaru teaches a high-frequency transformer element (FIG. 11) comprising: 
a multilayer body 16 (see FIG. 1 for illustration) including a plurality of insulating layers (multilayers, col. 4, lines 56-60); 
a primary coil 72, 74, 76, and 78 disposed in the multilayer body and including a first coil conductor 74 or 76 arranged along a surface of the insulating layers and an interlayer connection conductor (e.g. black squares at end of coil 24 as shown in FIG. 3A for illustration purpose, col. 5, lines 27-30) electrically connected to the first coil conductor; and 
a secondary coil 80 disposed in the multilayer body and including a second coil conductor (conductor to form coil 80) arranged along a surface of the insulating layers and an interlayer connection conductor (e.g. black squares at end of coil 22 as shown in FIG. 3B, for illustration purpose, col. 5, lines 27-30, and 33-36) electrically connected to the second coil conductor; wherein 
a magnetic-field cancellation conductor pattern 84 and or 86 is disposed in the multilayer body; and
the magnetic-field cancellation conductor pattern is adjacent to a portion of the first coil conductor 74 or 76 in a lamination direction (vertical direction) of the insulating layers, is arranged along a surface of the insulating layers, and allows a high-frequency current to flow in a direction opposite a high-frequency current flowing in the first coil conductor (col. 6, lines 48-60, col. 7, lines 5-8, 22-35). 
With respect to claim 2, Jitaru teaches the high-frequency transformer element according to claim 1, wherein the magnetic-field cancellation conductor pattern is adjacent to the first coil conductor such that the magnetic-field cancellation conductor pattern and the second coil conductor are on opposite sides of the first coil conductor in the lamination direction (col. 7, lines 26-32). 
With respect to claim 4, Jitaru teaches the high-frequency transformer element according to claim 1, wherein the magnetic-field cancellation conductor pattern 86 is disposed on an outer layer of the first coil conductor 74 and the second coil conductor 80 (col. 7, lines 26-32). 
With respect to claim 5, Jitaru teaches the high-frequency transformer element according to claim 1, wherein the magnetic-field cancellation conductor pattern has a same or substantially a same shape as a shape of a portion or all of the first coil conductor and the second coil conductor as seen in plan view (col. 7, lines 26-32). 
With respect to claim 6, Jitaru teaches the high-frequency transformer element according to claim 5, wherein the magnetic-field cancellation conductor pattern 86 is located on a layer closer to the first coil conductor76 than the second coil conductor 80 (col. 7, lines 26-32). This interpretation is proper because claim 6 depends from claim 5, which depends on claim 1. Claim 6 does not depends from claim 4, the limitations of which is interpreted differently from claim 6. 
With respect to claim 7, Jitaru teaches the high-frequency transformer element according to claim 5, wherein an amount of adjustment in inductance of the first coil conductor by the magnetic-field cancellation conductor pattern is defined by a length of a portion adjacent to the first coil conductor of the magnetic-field cancellation conductor pattern or by a distance from the magnetic-field cancellation conductor pattern to the first coil conductor in the lamination direction of the insulating layers (col. 7, lines 26-35). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jitaru, as applied to claim 1 above, in view of Ishizuka et al. (U.S. PG. Pub. No. 2012/0139814 A1).
With respect to claim 3, Jitaru teaches the high-frequency transformer element according to claim 1. Jitaru does not expressly teach the magnetic-field cancellation conductor pattern is connected in parallel to the first coil conductor.
Ishizuka et al., hereinafter referred to as “Ishizuka,” teaches a high-frequency transformer element (FIGs. 24 and 25), wherein the magnetic-field cancellation conductor L5 or L1 pattern is connected in parallel to the first coil conductor (the other of L5 or L1) (para. [0133]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the parallel connections as taught by Ishizuka to 
With respect to claim 8, Jitaru teaches an impedance conversion element comprising the high-frequency transformer element according to claim 1. Jitaru does not expressly teach 
 a first end of the primary coil is connected to a feeding port, a second end of the primary coil is connected to an antenna port, a first end of the secondary coil is connected to the antenna port, and 
a second end of the secondary coil is connected to a ground; and the impedance conversion element converts impedance between the feeding port and the antenna port.
Ishizuka teaches a high-frequency transformer element (FIGs. 24 and 25), wherein
a first end (left end) of the primary coil 26 and or 28 is connected to a feeding port 30, a second end (right end) of the primary coil is connected to an antenna port (connection to antenna 11), a first end (right end) of the secondary coil 27 is connected to the antenna port, and 
a second end (left end) of the secondary coil is connected to a ground (ground symbol); and the impedance conversion element converts impedance between the feeding port and the antenna port (paras. [0125] and [0133]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ends connections as taught by Ishizuka to the impedance conversion element of Jitaru for a different intended use, such as frequency stabilization circuit, and communication terminal device (Title).
With respect to claim 10, Jitaru in view of Ishizuka teaches an antenna device comprising: 
the impedance conversion element according to claim 8; and 
an antenna 11 element connected to the antenna port (para. 0125]). 

9 is rejected under 35 U.S.C. 103 as being unpatentable over Jitaru in view of Ishizuka, as applied to claim 8 above, and further in view of Mori et al. (U.S. PG. Pub. No. 2012/0032758 A1).
With respect to claim 9, Jitaru in view of Ishizuka teaches the impedance conversion element according to claim 8, wherein 
the multilayer body has a rectangular or substantially rectangular parallelepiped shape;
the impedance conversion element further includes input/output terminals 41 and 43 on a first side and a second side of the multilayer body, respectively, the first side and the second side are opposed to each other as seen in plan view; and 
the impedance conversion element further includes a ground terminal 42 (Ishizuka, para. [0129]). Jitaru in view of Ishizuka does not expressly teach the impedance conversion element further includes a ground terminal on a third side or a fourth side of the multilayer body, and the third side and the fourth side are opposed to each other as seen in plan view. 
Mori et al., hereinafter referred to as “Mori,” teaches an impedance conversion element (FIGs. 1-3), wherein 
the impedance conversion element further includes a ground terminal 14c on a third side (front side) or a fourth side (back side) of the multilayer body, and the third side and the fourth side are opposed to each other as seen in plan view (paras. [0026] and [0032]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ground terminal on the third or fourth side as taught by Mori to the impedance conversion element of Jitaru in view of Ishizuka to provide the required frequency band (para. [0013]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837